Name: 97/600/EC: Commission Decision of 19 August 1997 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  economic geography;  European Union law;  marketing;  plant product
 Date Published: 1997-09-03

 Avis juridique important|31997D060097/600/EC: Commission Decision of 19 August 1997 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 241 , 03/08/1997 P. 0005 - 0006COMMISSION DECISION of 19 August 1997 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC (97/600/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 96/72/EC (2), and in particular Article 17 thereof,Having regard to the request submitted by Finland,Whereas in Finland the quantity of available seed of 'certified seed` of certain varieties of rye (Secale cereale L.) which are resistant to winter damage and satisfy the requirements of the said Directive in relation to the germination capacity is insufficient and is therefore not adequate to meet that country's needs;Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Finland should therefore be authorized to permit for a period expiring on 30 October 1997 the marketing of seed of the above mentioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Finland with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Finland is authorized to permit, for a period expiring on 30 October 1997, the marketing in its territory of a maximum of 420 tonnes of seed of the category 'certified seed` of varieties resistant to winter damage of the type Kartano, Akusti, Anna, Ensi and Ponsi of rye (Secale cereale L.) which do not satisfy the requirements laid down in Directive 66/402/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the germination capacity is at least 65 % of pure seed;(b) the official label shall bear the endorsement 'minimum germination capacity 65 %.`Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of the seed authorized to be marketed under this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 19 August 1997.For the CommissionErkki LIIKANENMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2309/66.(2) OJ L 304, 27. 11. 1996, p. 10.